EXHIBIT 99.1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Expressed in Canadian Dollars) (Unaudited) 1600 – 570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com 1 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited – Expressed in Canadian Dollars) Notes September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Receivables Deposits and prepaid expenses Non-current assets Restricted cash 3 Property, plant and equipment Mineral interests 3 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Flow through premium - Non-current liabilities Decommissioning and restoration provision Deferred income tax liability Total liabilities EQUITY Share capital 4 Share based payment reserve 4 Deficit ) ) Total equity Total Equity and Liabilities $ $ Subsequent events 6 These condensed consolidated interim financial statements are authorized for issuance by the Board of Directors on November 7, 2013 On behalf of the Board: “Ross A. Mitchell” “C. Noel Dunn” Ross A. Mitchell (Chairman of Audit Committee) C. Noel Dunn (Director) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 2 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited – Expressed in Canadian Dollars) Three months ended September 30, Nine months ended September 30, Notes EXPENSES Amortization $ Consulting General and administrative Insurance Investor relations Listing fees Professional fees Salaries Share-based compensation 4 Travel and accommodation Loss before other items OTHER ITEMS Accretion of decommissioning and restoration provision Interest income ) Loss before taxes Deferred income tax expense Net loss and comprehensive loss for the period $ Basic and diluted loss per common share $ Weighted average number of common shares outstanding 99,774,627 90,977,048 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited – Expressed in Canadian Dollars) Nine months ended September 30, Notes CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) Items not affecting cash: Accretion of decommissioning and restoration provision Amortization Deferred income tax expense Share-based compensation 4 Change in non-cash working capital items: Receivables ) Prepaid expenses Due from Silver Standard Resources Inc. - Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued, net 4 Proceeds from exercise of stock options - Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral interests 3 ) ) Purchase of property, plant and equipment ) ) Restricted cash ) ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited – Expressed in Canadian Dollars) Common shares Note Number of shares Amount Share-based payments reserve Deficit Total Balance – December 31, 2011 $ $ $ ) $ Shares issued under flow-through agreement - - Shares issued under prospectus offering - - Share issue costs - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested - - - Shares issued upon exercise of options, for cash - - Transfer from contributed surplus on exercise of options - ) - - Comprehensive loss for the period - - - ) ) Balance – September 30, 2012 $ $ $ ) $ Balance – December 31, 2012 $ $ $ ) $ Shares issued under flow-through agreement 4 - - Shares issued under private placement 4 - - Share issue costs 4 - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 4 - - - Comprehensive loss for the period - - - ) ) Balance – September 30, 2013 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 1. NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010.The address of the Company’s registered office is 1600 – 570 Granville St., Vancouver, BC, V6C 3P1. The Company owns the Brucejack and Snowfield Projects (the “Projects”) located in Northwest British Columbia, Canada.The Company is in the process of advancing the Brucejack Project, which has been determined to contain economically recoverable mineral reserves as communicated through our National Instrument 43-101 compliant “Feasibility Study and Technical Report for the Brucejack Project”, and exploring the Snowfield Project.The Company’s continuing operations and the underlying value and recoverability of the amount shown for the mineral interests are entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Projects, obtaining the necessary permits to mine, and on future profitable production or from the proceeds from the disposition of the Projects. 2. SIGNIFICANT ACCOUNTING POLICIES a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. Accordingly, these Financial Statements do not include all of the information and footnotes required by IFRS for complete financial statements for year-end reporting purposes. These financial statements should be read in conjunction with the Company’s financial statements for the year ended December 31, 2012, which have been prepared in accordance with IFRS as issued by the IASB. The accounting policies applied by the Company in these financial statements are the same as those applied by the Company in its most recent annual consolidated financial statements for the year ended December 31, 2012. b) Critical accounting estimates and judgments The preparation of financial statements requires management to use judgment in applying its accounting policies and estimates and assumptions about the future. Estimates and other judgments are continuously evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances. The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of the financial statements. · Impairment The Company considers both external and internal sources of information in assessing whether there are any indicators that mineral interests are impaired.External sources of information include changes in the market, and the economic and legal environment in which the Company operates.Internal sources of information include the manner in which mineral interests are being used or are expected to be used.Management has assessed impairment indicators on the Company’s mineral interests and has concluded that no impairment indicators existed as of September 30, 2013. 6 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 3. MINERAL INTERESTS The Company’s mineral interests consist of gold/copper/silver exploration projects located in northwest British Columbia. Nine months ended September 30, 2013 Brucejack Snowfield Total Acquisition Balance, beginning of period $ $ $ Additions in the period - Balance, end of period $ Exploration Balance, beginning of period $ $ $ Costs incurred in the period Project - Engineering and Permitting - Temporary Road and Bridges - Other Recoveries ) - ) Balance, end of period $ Balance, September 30, 2013 $ $ $ Year ended December 31, 2012 Brucejack Snowfield Total Acquisition Balance, beginning of year $ $ $ Additions in the year Balance, end of year $ $ $ Exploration Balance, beginning of year $ $ $ Costs incurred in the year Project - Feasibility Temporary Road and Bridges - Other ) Recoveries ) - ) Balance, end of year $ $ $ Balance, December 31, 2012 $ $ $ 7 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 3. MINERAL INTERESTS (Cont’d) Snowfield and Brucejack Projects In relation to the Brucejack Project, the Company has $1,208,000 of restricted cash comprised of $889,000 in the form of Guaranteed Investment Certificates (“GIC’s”) as security deposits with various government agencies in relation to close down and restoration provisions for the Projects, $250,000 in the form of a letter of credit which represents the cash collateral to a vendor in respect of high purchasing volume and $69,000 in the form of a GIC with the bank as a security deposit for a corporate credit card. The Brucejack Project is subject to a 1.2% net smelter returns royalty on production in excess of 503,386 ounces of gold and 17,907,080 ounces of silver. 4. CAPITAL AND RESERVES Authorized Share Capital On February 15, 2013, the Company closed a private placement of 361,300 Investment Tax Credit flow-through common shares at a price of $13.84 per flow-through share and 1,287,250 Canadian Exploration Expense flow-through common shares at a price of $12.43 per flow-through share for aggregate proceeds of $21,000,910.The Company bifurcated the gross proceeds between share capital of $19,337,492 (before share issue costs of $1,477,429) and flow-through share premium of $1,663,418. On April 26, 2013, the Company closed a private placement of 5,780,346 common shares at a price of $6.92 per common share for gross proceeds of approximately $40 million. On September 5, 2013, the Company closed a private placement of 1,725,000 flow-through common shares at a price of $10.10 per flow-through share for aggregate proceeds of $17,422,500.The Company bifurcated the gross proceeds between share capital of $16,577,250 (before share issue costs of $957,476) and flow-through share premium of $845,250. On September 6, 2013, the Company closed a private placement of 1,069,518 common shares at a price of $9.35 per common share for gross proceeds of approximately $10 million. 8 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 4. CAPITAL AND RESERVES (Cont’d) Share Option Plan Expiry date Exercise price ($) December 31, 2012 Granted Exercised /Forfeited September 30, 2013 Exercisable December 21, 2015 - ) January 28, 2016 - - February 10, 2016 - ) March 16, 2016 - - August 11, 2016 - - November 2, 2016 - - December 15, 2016 - ) January 24, 2017 - - March 8, 2017 - - April 6, 2017 - - May 10, 2012 - - May 14, 2012 - - July 19, 2017 - - December 12, 2017 - ) March 5, 2018 - ) May 17, 2018 - - August 1, 2018 - - September 27, 2018 - - ) Weighted average exercise price $ Weighted average remaining contractual life (years) The total stock option expense for the nine month period ended September 30, 2013 is $7,029,639 of which $4,069,989 has been expensed in the statement of comprehensive loss and $2,959,650 has been capitalized to mineral interests. The following are the weighted average assumptions employed to estimate the fair value of options granted for the nine month periods ended September 30, 2013 and September 30, 2012 using the Black-Scholes option pricing model: Nine months ended September 30 Risk-free interest rate 1.33% 1.32% Expected volatility 66.72% 67.81% Expected life 5 years 5 years Expected dividend yield Nil Nil Option pricing models require the input of subjective assumptions including the expected price volatility, and expected option life. Changes in these assumptions may have a significant impact on the fair value calculation. 9 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 5. RELATED PARTIES Transactions with directors and key management personnel Three months ended September 30 Nine months ended September 30 Salaries and management fees $ Share based compensation Total management compensation $ Subsidiaries Name of Subsidiary Place of Incorporation Proportion of Ownership Interest Principal Activity Pretium Exploration Inc. British Columbia, Canada 100% Holds interest in the Brucejack and Snowfield Projects 0890td. British Columbia, Canada 100% Holds real estate in Stewart, BC 6. SUBSEQUENT EVENTS a) Canadian Class Action The Company is aware of two proposed class actions filed against the Company and certain of its officers and directors in the Ontario Superior Court of Justice: the first on October 29, 2013 by David Wong (the “Wong Action”) and the second on November 1, 2013 by Roksana Tahzibi (the “Tahzibi Action”). The plaintiffs seek certification of the actions as class actions on behalf of a class of persons, wherever they reside, who acquired the Company’s securities commencing on November 20, 2012 (in the case of the Tahzibi Action) or November 22, 2012 (in the case of the Wong Action) and ending on October 22, 2013. The plaintiffs allege that certain of the Company’s continuous disclosure documents filed in Canada from November 20, 2012 through September 23, 2013 contained misrepresentations or omissions regarding Brucejack, including the probable mineral reserves and future gold production at Brucejack, and failed to communicate alleged information from Strathcona Mineral Services Ltd. The plaintiffs allege these misrepresentations and omissions are actionable as negligent misrepresentations or misrepresentations under various provincial Securities Acts. The plaintiffs seek general damages of $250 million (in the Wong Action) and $60 million (in the Tahzibi Action) as well pre- and post-judgment interest and costs. The Company believes the allegations made against it in the Wong and Tahzibi actions are meritless and will vigorously defend them, although no assurance can be given with respect to the ultimate outcome of such proceedings. In general, litigation claims can be expensive and time consuming to bring or defend and could result in settlements or damages that could significantly affect the Company’s financial position. The Company intends to contest any such litigation claims to the extent of any available defences. However, it is not possible to predict the final outcome of any current litigation or additional litigation to which the Company may become party to in the future, and the impact of any such litigation on our business, results of operations and financial condition could be material. 10 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the nine months ended September 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 6. SUBSEQUENT EVENTS (Cont’d) b) United States Class Actions On October 25, 2013, two cases were filed in the United States (by plaintiffs Tim Kosowski and Randall Damgar, respectively) against the Company and certain of its officers and directors (respectively, the “Kosowski Action” and the “Damgar Action”).These cases are both pending in the federal district court for the Southern District of New York.On October 29, 2013, a third case was filed in the United States (by plaintiff Dennis Sweeney) and also is pending in the federal district court for the Southern District of New York (the “Sweeney Action”).The lawsuits allege that defendants violated the United States securities laws by misrepresenting or failing to disclose material information concerning the Company’s Brucejack Project. The Kosowski Action was brought on behalf of shareholders who acquired or sold the Company’s securities between January 9, 2012 and October 21, 2013.The Damgar Action was brought on behalf of shareholders who acquired or sold the Company’s securities between November 20, 2012 and October 21, 2013.The Sweeney Action was brought on behalf of shareholders who acquired or sold the Company’s securities between January 19, 2011 and October 21, 2013. The Company believes the allegations made against it in these actions are meritless and will vigorously defend the matter, although no assurance can be given with respect to the ultimate outcome of such proceedings. 11
